Mr. Justice McSurely delivered the opinion of the court. 5. Master and servant, § 110*—when act of employee in picking up live wire cannot reasonably be guarded against by employer. A master cannot reasonably anticipate or guard against the act of an .experienced engineer in its employ, who has good health and good eyesight and is warned by his associates, in picking up an electric wire which is evidently and visibly “live.” 6. Master and servant, § 579*—when burden of showing that employee picked up live wire to save others is on plaintiff. Where an experienced engineer, contrary to the warnings of his associates, picks up an electric wire which is obviously “live,” the burden of showing that he did so to save others who were exposed to danger by the wire is on the plaintiff, in an action to recover for the engineer’s death.